Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 4.1 XL CAPITAL LTD to THE BANK OF NEW YORK MELLON, as Trustee FIFTH SUPPLEMENTAL INDENTURE Dated as of August 5, 2008 SENIOR DEBT SECURITIES Supplement to Indenture dated as of June 2, 2004 FIFTH SUPPLEMENTAL INDENTURE, dated as of August 5, 2008 (the " Fifth Supplemental Indenture "), by and between XL CAPITAL LTD, a Cayman Islands exempted limited company (the " Company "), having its principal office at XL House, One Bermudiana Road, Hamilton HM11, Bermuda, and THE BANK OF NEW YORK MELLON, a New York banking corporation, having a Corporate Trust Office at 101 Barclay Street, Floor 8W, New York, New York 10286, as trustee (the " Trustee ") under the Indenture. WHEREAS, the Company and the Trustee, formerly known as The Bank of New York, have as of June 2, 2004 entered into an Indenture (the " Base Indenture ") providing for the issuance by the Company from time to time of its senior debt securities; WHEREAS, the Company and the Trustee have executed that certain First Supplemental Indenture, dated as of August 23, 2004, that certain Second Supplemental Indenture, dated as of November 12, 2004, pursuant to which the Company issued a series of its 5.25% Senior Notes due 2014 ("2014 Securities") and a series of its 6.375% Senior Notes due 2024 ("2024 Securities") under the Base Indenture and provided for certain additional provisions of such 2014 Securities and 2024 Securities, that certain Third Supplemental Indenture, dated December 9, 2005, pursuant to which the Company issued a series of its 5.25% Senior Notes due 2011 under the Base Indenture and that certain Fourth Supplemental Indenture, dated as of May 7, 2007 pursuant to which the Company issued a series of its 6.25% Senior Notes due 2027 under the Base Indenture; WHEREAS, pursuant to Section 9.01(11) of the Base Indenture, the Company and the Trustee may enter into supplemental indentures to establish the form or terms of securities of any series as permitted by Sections 2.01 and 3.01 of the Base Indenture; WHEREAS, the Company desires to issue another series of senior debt securities under the Base Indenture, and has duly authorized the creation and issuance of such series of senior debt securities and the execution and delivery of this Fifth Supplemental Indenture to modify the Base Indenture and provide certain additional provisions as hereinafter described (the Base Indenture, as amended and supplemented by the Fifth Supplemental Indenture is hereinafter referred to as the " Indenture "); WHEREAS, the Company and the Trustee deem it advisable to enter into this Fifth Supplemental Indenture for the purposes of establishing the terms of such senior debt securities and providing for the rights, obligations and duties of the Trustee with respect to such senior debt securities; WHEREAS, the execution and delivery of this Fifth Supplemental Indenture has been authorized by a resolution of the Board of Directors of the Company or a duly authorized committee thereof; WHEREAS, concurrent with the execution hereof, the Company has delivered an Officers' Certificate and has caused its counsel to deliver to the Trustee an Opinion of Counsel; and WHEREAS, all conditions and requirements of the Base Indenture necessary to make this Fifth Supplemental Indenture a valid, binding and legal instrument in accordance with its terms have been performed and fulfilled by the parties hereto and the execution and delivery thereof have been in all respects duly authorized by the parties hereto. NOW, THEREFORE, THIS FIFTH SUPPLEMENTAL INDENTURE WITNESSETH: For and in consideration of the mutual premises and agreements herein contained, the Company and the Trustee covenant and agree, for the equal and proportionate benefit of all Holders of the Notes (as defined below), as follows: ARTICLE I DEFINITIONS Section 1.1 Definition of Terms . Unless otherwise provided herein or unless the context otherwise requires: (a) a term defined in the Base Indenture has the same meaning when used in this Fifth Supplemental Indenture; (b) a term defined anywhere in this Fifth Supplemental Indenture has the same meaning throughout; (c) the singular includes the plural and vice versa; (d) headings are for convenience of reference only and do not affect interpretation; (e) the following terms have the meanings given to them in the Purchase Contract Agreement (as defined below), as in effect on the date hereof: Clearing Agency, Clearing Agency Participant, Last Failed Remarketing; Normal Unit; Purchase Price; Redemption Price; Remarketing Agent; Remarketing Notice; Remarketing Fee; Remarketing Period; Separate Notes; Stock Purchase Date; Subsequent Remarketing Date; Trading Day; Underwriting Agreement; and Units; and (f) the following terms have the meanings given to them in this Section 1.1(f): " Base
